DETAILED ACTION
Claims 1, 3-6, and 8-16 filed May 10th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 6 recite the limitation “wherein the EMG signal is a signal measured using the EMG sensor including a first channel-electrode, a second channel-electrode, and a ground electrode, each of the first and second channel-electrodes is a wet-type electrode coated with a gel containing a hydrogel component ,the first and second channel-electrodes are configured to be separately attached to a lower arm part of an arm of the user, and the ground electrode is configured to be attached to a back of a hand of the user.” The Examiner has found this positioning in the Ahmad et al.  “Multiclass Myoelectric Identification of Five Fingers Motion using Artificial Neural Network and Support Vector Machine” published in Advances in Science, Technology and Engineering Systems Journal Vol. 2, No. 3, 1026-1033 (2017). (See Ahmad figure 2). While Ahmad teaches the ability to identify which fingers are contracted from a measured signal, it would be unclear whether the signals would be accurate in identifying a user for the purposes of authentication. Thus, it would be non-obvious to use this arrangement of EMG sensors with the teachings of Bae et al. (US2016/0191517) to arrive at the claimed limitation. Therefore, independent claims 1 and 6 are allowed and claims 3-5 and 8-16 are allowed due to their dependency from claims 1 and 6.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624